Citation Nr: 0402644	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that in the March 2003 statement of the case, 
the RO listed one of the issues as eligibility for 
Dependents' Educational Assistance under 38 U.S.C.A. chapter 
35.  In addition, a Form 646 dated May 2003 from the 
appellant's service representative indicated that this was 
one of the issues on appeal.  However, the appellant did not 
file a claim as to this issue, it was not addressed in the 
November 2002 rating decision, nor was it mentioned in the 
notice of disagreement.  Further, the appellant was not 
provided with the law or regulation pertaining to this issue, 
nor did the RO address it in the March 2003 statement of the 
case, even though it was listed as one of the issues.  Thus, 
the Board concludes that this issue is not on appeal.  

FINDINGS OF FACT

1.  The veteran died in May 2001.  At the time of the 
veteran's death, the veteran was service-connected for 
bilateral hearing loss due to acoustic trauma, rated as 100 
percent disabling, multiple basal cell skin cancers, rated as 
30 percent disabling, arthritis of the lumbosacral spine, 
rated as 20 percent disabling, arthritis of the cervical 
spine, rated as 20 percent disabling, tinnitus, rated as 10 
percent disabling, postoperative pterygium, left eye, with a 
noncompensable evaluation, papilloma, postoperative right 
lower eye lid, with a noncompensable evaluation, and post-
operative residuals, ganglionectomy, right wrist, with a 
noncompensable evaluation.  He was not service connected for 
arteriosclerotic heart disease, thoracotomy scar, right 
chest, and scars, both legs.  He was also entitled to special 
monthly compensation.  He was entitled to receive a 100 
percent disability rating from June 1992.

2.  The veteran was not in receipt of or entitled to receive 
a 100 percent disability rating for the 10 years immediately 
prior to his death.

CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the claimant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an August 2002 VCAA letter, under a heading entitled "What 
the Evidence Must Show to Support Your Claim," the RO stated 
that IC may be paid, even if the veteran's death was not 
service connected, if the evidence showed that the veteran 
was continuously rated totally disabled due to service-
connected conditions for a period of at least 10 years 
immediately preceding death or the veteran was continuously 
rated totally disabled due to service-connected conditions 
for a period of at least five years from the date of military 
discharge.

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the August 2002 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the appellant 
obtain medical records, employment records, or records from 
other Federal agencies, but that she had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the appellant's responsibility to 
make sure that the records were received by it.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
appellant has not indicated the existence of any additional 
records that would aid in substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In a March 1981 rating decision, the RO denied service 
connection for arteriosclerotic heart disease, status post 
myocardial infarction, for thoracotomy scar, right chest, and 
for scars, both legs.

In an April 1993 rating decision, the veteran was granted a 
100 percent disability rating effective June 1992.  
Specifically, the veteran was service-connected for bilateral 
hearing loss due to acoustic trauma, rated as 100 percent 
disabling, multiple basal cell skin cancers, rated as 30 
percent disabling, arthritis of the lumbosacral spine, rated 
as 20 percent disabling, arthritis of the cervical spine, 
rated as 20 percent disabling, tinnitus, rated as 10 percent 
disabling, PO pterygium, left eye, with a noncompensable 
evaluation, papilloma, PO right lower eye lid, with a 
noncompensable evaluation, and post-operative residuals, 
ganglionectomy, right wrist, with a noncompensable 
evaluation.  He was also entitled to special monthly 
compensation.  

III.  Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002).  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:  (1) the veteran's death was not the 
result of his or her own willful misconduct, and  (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was:  (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death;  
(ii) rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or  (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents;  (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran;  (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;  (4) the veteran had not waived retired or 
retirement pay in order to receive compensation;  (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2);  (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or  (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22 
(2003).

IV.  Analysis

The Board finds that the claimant is not entitled to DIC 
pursuant to 38 U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).  "Entitled to receive" means that 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents;  (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran;  (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date;  
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation;  (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2);  (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or  (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22 (2003).

The veteran was entitled to a schedular evaluation of 100 
percent plus special monthly compensation from June 1992.  He 
died in May 2001.  Thus, he was continuously rated totally 
disabling less than ten years preceding death.  This falls 
short of the 10 years required under the statute.  The Board 
finds that the veteran was not in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability, for which the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, nor had the veteran 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.

The Board finds that the appellant's claim for DIC under 
38 U.S.C.A. § 1318 is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

REMAND

Regarding the issue of service connection for the cause of 
the veteran's death, this case is hereby REMANDED for the 
following action:

Obtain a medical opinion addressing what 
the likelihood is that an in-service 
chest trauma was productive of 
arteriosclerotic disease.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



